                Case 1:18-cv-10369 Document 1 Filed 11/07/18 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 LAWRENCE SCHWARTZWALD,

                                   Plaintiff,                    Docket No. 1:18-cv-10369

           - against -                                           JURY TRIAL DEMANDED

 VIACOM INTERNATIONAL INC.

                                   Defendant.


                                            COMPLAINT

          Plaintiff Lawrence Schwartzwald (“Schwartzwald” or “Plaintiff”) by and through his

undersigned counsel, as and for his Complaint against Defendant Viacom International Inc.

(“Viacom” or “Defendant”) hereby alleges as follows:

                                    NATURE OF THE ACTION

          1.      This is an action for copyright infringement under Section 501 of the Copyright

Act; and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of actor Jon Hamm

and his girlfriend Jennifer Westfeldt walking in New York City, owned and registered by

Schwartzwald, a New York based professional photographer. Accordingly, Schwartzwald seeks

monetary relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101

et seq.

                                  JURISDICTION AND VENUE

          2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
             Case 1:18-cv-10369 Document 1 Filed 11/07/18 Page 2 of 6



       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Schwartzwald is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 325 North

End Avenue 15B, New York, NY 10282.

       6.      Upon information and belief, Viacom is a foreign business corporation duly

organized and existing under the laws of the State of Delaware, with a place of business 1515

Broadway, New York, NY 10036. Upon information and belief Viacom is registered with the

New York Department of State Division of Corporations to do business in the State of New

York. At all times material, hereto, Viacom has owned and operated a website at the URL:

www.newnownext.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Schwartzwald photographed actor Jon Hamm and his girlfriend Jennifer

Westfeldt walking in New York City (the “Photograph”). A true and correct copy of the

Photograph is attached hereto as Exhibit A.

       8.      Schwartzwald is the author of the Photograph and has at all times been the sole

owner of all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-053-227 and titled “Schwartzwald_Jon Ham and Jennifer

Westfeldt5 7_9_12.jpg.” See Exhibit B.
                Case 1:18-cv-10369 Document 1 Filed 11/07/18 Page 3 of 6




          B.     Defendant’s Infringing Activities

          10.    Viacom ran an article on the Website titled Idris Elba And His Anaconda—And

11 Other Celebrity Bulges. See URL http://www.newnownext.com/idris-elba-and-his-anaconda-

and-11-other-celebrity-bulges/08/2014/. The article prominently featured the Photograph. A true

and correct copy of the article and screenshot of the Photograph on the article are attached hereto

as Exhibit C.

          11.    Viacom did not license the Photograph from Plaintiff for its article, nor did

Viacom have Plaintiff’s permission or consent to publish the Photograph on its Website.

                             FIRST CLAIM FOR RELIEF
                     (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                (17 U.S.C. §§ 106, 501)

          12.    Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.    Viacom infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Viacom is not, and has never been, licensed

or otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

          14.    The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.    Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.
              Case 1:18-cv-10369 Document 1 Filed 11/07/18 Page 4 of 6



       16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C. § 1202)

       17.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-16 above.

       18.     Upon information and belief, Viacom intentionally and knowingly removed

copyright management information identifying Plaintiff as the photographer of the Photograph.

       19.     The conduct of Viacom violates 17 U.S.C. § 1202(b).

       20.     Upon information and belief, Viacom’s falsification, removal and/or alteration of

the aforementioned copyright management information was made without the knowledge or

consent of Plaintiff.

       21.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by Viacom intentionally, knowingly and with the

intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright in the

Photograph. Viacom also knew, or should have known, that such falsification, alteration and/or

removal of said copyright management information would induce, enable, facilitate, or conceal

their infringement of Plaintiff’s copyright in the Photograph.

       22.     As a result of the wrongful conduct of Viacom as alleged herein, Plaintiff is

entitled to recover from Viacom the damages, that he sustained and will sustain, and any gains,

profits and advantages obtained by Viacom because of their violations of 17 U.S.C. § 1202,

including attorney’s fees and costs.
             Case 1:18-cv-10369 Document 1 Filed 11/07/18 Page 5 of 6



       23.     Alternatively, Plaintiff may elect to recover from Viacom statutory damages

pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each violation

of 17 U.S.C. § 1202.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Viacom be adjudged to have infringed upon Plaintiff’s copyrights

               in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      The Defendant Viacom be adjudged to have falsified, removed and/or altered

               copyright management information in violation of 17 U.S.C. § 1202.

       3.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photograph;

       4.      That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

               a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

               kind attributable to Defendant’s falsification, removal and/or alteration of

               copyright management information; or b) alternatively, statutory damages of at

               least $2,500 and up to $ 25,000 for each instance of false copyright management

               information and/or removal or alteration of copyright management information

               committed by Defendant pursuant to 17 U.S.C. § 1203(c);

       5.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       6.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

               17 U.S.C. § 1203(b);
             Case 1:18-cv-10369 Document 1 Filed 11/07/18 Page 6 of 6



       7.     That Plaintiff be awarded punitive damages for copyright infringement;

       8.     That Plaintiff be awarded its attorney’s fees and costs;

       9.     That Plaintiff be awarded pre-judgment interest; and

       10.    Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: Valley Stream, New York
       November 7, 2018
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                            Richard Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                  Attorneys for Plaintiff Lawrence Schwartzwald
